                             United States District Court
                           Western District of North Carolina
                                  Charlotte Division

            Calvin Mullis,             )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               3:20-cv-00083-MR
                                       )
                 vs.                   )
                                       )
          Andrew M. Saul,              )
            Defendant.                 )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 10, 2021 Order.

                                               March 10, 2021




         Case 3:20-cv-00083-MR Document 15 Filed 03/10/21 Page 1 of 1
